MEMORANDUM *
Clinica Santa Maria, the taxpayer, appeals the Tax Court’s dismissal of its petition for a redetermination of a deficiency assessed for the 1996 tax year. The Tax Court dismissed the case for lack of jurisdiction, see 26 U.S.C. § 6213(a), because the petition had not been filed within 90 days after the notice of deficiency was mailed to the taxpayer’s “last known address” as required by 26 U.S.C. § 6212(b).
The Tax Court’s finding that the notice of deficiency was mailed to the last known address was not clearly erroneous. No other address was in the taxpayer’s file.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.